             Case 2:18-cv-03031-JAT Document 187 Filed 08/07/19 Page 1 of 14




     Larissa Zagorsky-Beaudoin
 1
     P.O. Box 36363
 2   Phoenix, AZ 85067
 3   602-554-8377
     lzb1946@gmail.com
 4   Plaintiff, In Pro Se
 5

 6                          IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF ARIZONA
 7

 8
     Larissa Zagorsky-Beaudoin, legal or beneficial owner) Civil Action No: CV-18-03031-PHX-JAT
 9   of deceased David A. Beaudoin’s Estate, and his 1/3 )
     exclusive copyright ownership interest in “All Night ) MOTION FOR AN ORDER COMPELLING
10   Long” musical work;                                  ) DEFENDANTS, MRI, COLITRE, AND
                                                          ) OPPENHEIMER’S DISCLOSURES OR
11                         Plaintiff,                      ) DISCOVERY (Gen. Ord. 17-08); SANCTIONS
                                                           ) FOR RESPONSES NOT SIGNED UNDER
12   v.                                                    ) OATH, BAD FAITH ABUSIVE LITIGATION
                                                           ) AND FRAUD ON THE COURT VITIATING
13
     Warner Music Group Inc., et al.,                      ) DEFENDANTS ENTIRE MTD (DOC 65);
14                                                         ) AND AN ORDER DISMISSING MTD WITH
     __________________Defendants, _______________ ) PREJUDICE
15
          Pursuant to General Order 17-08 (“GO 17-08”), Plaintiff, Pro Se, moves this Court for an
16

17
     Order compelling Defendants, Music Reports, Inc., W.B. Colitre, and Brian Oppenheimer [“MRI

18   Co-Defendants”] to produce all Court-Ordered “mandatory” disclosures or discovery served by
19   Plaintiff (Docs 157 & 166); for sanctions against MRI Co-Defendants for responses not signed
20
     under oath, bad faith abusive litigation, and fraud on the court vitiating entire Motion to
21
     Dismiss/MTD (Doc 65) as discussed in Plaintiff’s opposition (Doc 120); and an Order
22

23   dismissing MRI Co-Defendants MTD with prejudice on grounds of fraud in a “proceeding”

24   pursuant to Fed. R. Civ. P. Rule 60(b)(3), and Rule 37(b)(2),
25
           I. BACKGROUND
26
            1. On Sept. 25, 2018, Plaintiff filed a 33 pg. Complaint in this Court against multiple Co-
27
     Defendants re Pre-1972 “All Night Long” musical work copyrighted by the Beaudoin Bros.
28
                                              Page 1 of 14
                                       Mo. for Order/Sanctions Compelling Defendants Mandatory Disclosures
                                       (Gen. Ord. 17-08); and Dismissal of Doc 65 w/Prejudice for Fraud
              Case 2:18-cv-03031-JAT Document 187 Filed 08/07/19 Page 2 of 14




            2. Plaintiff is the legal or beneficial owner of deceased David A. Beaudoin’s Estate, and
 1

 2   his 1/3 exclusive copyright ownership interest in “All Night Long.”

 3          3. In a Jan. 29, 2009 letter from Orendé Jenkins, Rhino Entertainment Co. requested a
 4
     mechanical license from Plaintiff (ASCAP Publisher/Licensor of “All Night Long”), to include
 5
     this song in a “Nuggets” 4 CD box of about 100 tracks by various artists to be released in Sept.
 6

 7
     2009. See Ex. A attached to Complaint).

 8          4. By a “valid” 9/15/09 negotiated compulsory mechanical license under the Copyright
 9   Act § 115 to make and distribute phonorecords of the copyrighted work, by and between Plaintiff
10
     (Publisher/Licensor), and Defendant, (Rhino/Licensee), Co-Defendant, Pam Lueneburg (Rhino
11
     V.P. Pub. Admin.), voluntarily signed Plaintiff’s original “Zagorsky-Beaudoin” license, on
12

13   behalf of Rhino, limiting “manufacture and distribution of Where the Action Is! Los Angeles

14   Nuggets 1965-1968 in a 4-disc boxed set “solely” in U.S. territories. See Ex. B attached to
15
     Complaint. Above her authorized signature, Pam Lueneburg (aka Pam Barnes) acknowledged
16
     the “accuracy” and “provisions and terms contained herein” of Plaintiff’s License to Rhino:
17
             “We acknowledge a receipt of a copy of this License, and the accuracy of the provisions and
18           terms contained herein.” “RHINO ENTERTAINMENT COMPANY/A WARNER MUSIC
             COMPANY.”
19
             5. Plaintiff’s Complaint (pg. 7, ¶ 32) discusses the WIPO Copyright Treaty:
20

21           “Pursuant to 17 U.S.C. §101, the U.S. is a party to the WIPO Copyright Treaty. WIPO
             publication no. 897 (E) (2004) regarding "Compulsory Licenses" (by I. Fred Koenigsberg,
22           White & Case, N.Y., specializing in intellectual property law) states, in part: . . . ‘a nego-
             tiated license within the parameters of a compulsory license may incorporate the compulsory
23           license's other terms by reference or may modify those terms.’ Plaintiff’s 9/15/09 negotiated
             license with Pam Lueneburg (on behalf of Rhino/Licensee) with modified terms “within the
24           parameters of a compulsory license” meets WIPO’s criterion of a valid compulsory license.”
25          In a 2012 email, Pam Barnes (aka Lueneburg) acknowledged Plaintiff’s “valid” license by
26
     stating; . . . “the license in place is still valid.” See Ex. R attached to Complaint, pg. 1.
27
     //
28
                                                Page 2 of 14
                                         Mo. for Order/Sanctions Compelling Defendants Mandatory Disclosures
                                         (Gen. Ord. 17-08); and Dismissal of Doc 65 w/Prejudice for Fraud
              Case 2:18-cv-03031-JAT Document 187 Filed 08/07/19 Page 3 of 14




            6. Plaintiff’s Preliminary Statement (pg. 2, ¶ 2) in Complaint states as follows:
 1

 2          “2. Plaintiff alleges Defendants, Warner Music Group (“WMG”), Rhino Entertainment Co.
            (“Rhino”), Music Reports, Inc. (“MRI”), and W.B. Colitre (“Colitre”) (V.P. and Gen. Counsel
 3          for MRI), in conspiracy, and under the guise of music/recording/licensing organizations, used
            their abuse of power leverage to oppress the Beaudoin Bros.’ “All Night Long” copyright
 4          ownership, and “willfully” committed criminal infringements by ISRC fraud, RICO Racke-
            teering, music piracy, mail fraud, and aided and abetted infringements for commercial advan-
 5          tage or private financial gain – without permission from Plaintiff (ASCAP Publisher/Licensor),
            or a ‘valid’ digital compulsory license, or negotiated license from 2009-2018. This case
 6
            exemplifies a “DAVID v. GOLIATH” battle over the Beaudoin Bros. federal statutory ex-
 7          clusive ownership rights in the Pre-1972 copyrighted “All Night Long,” and Defendants
            larceny copyright THEFT.”
 8
            7. This Court has federal jurisdiction of this civil action under 28 U.S.C. § 1331 (federal
 9
     question) and 28 U.S.C. § 1338(a) (copyright). Under 28 U.S.C. § 1332, this Court has federal
10

11   jurisdiction over the parties by diversity of citizenship between citizens of different states, and

12   between a citizen of a state and a citizen of a foreign country. Plaintiff is a citizen of Arizona. It
13
     is undisputed that Co-Defendants are citizens of different states in this diversity of citizenship
14
     copyright case, and the amount in controversy exceeds $75,000.
15

16          II. FIRST REQUEST FOR MIDP (GENERAL ORDER 17-08) RE DOC 157

17          8. On 5/29/19, Plaintiff served on Defendants “Mandatory Initial Discovery Requests”
18
     Gen. Order 17-08 – Part B(1), requesting relevant information (Doc 157, pg. 1):
19
            “1. State the names and, if known, the addresses and telephone numbers of all persons who you
20          believe are likely to have discoverable information relevant to [Plaintiff’s] claims . . ., and pro-
            vide a fair description of the nature of the information each such person is believed to possess.”
21
            a. Plaintiff has a legal right to “discoverable information” of known and unknown facts in
22

23
     this case re Co-Defendants, WMG/MRI/Colitre’s fraud by granting “All Night Long” “Master

24   Use” Licenses. See pg. 25, ¶ 82(J) in Complaint. MRI had no legal authority to state in Notice of
25   Intentions (“NOI’s”): “Our client has already separately entered into master use licenses [i.e.,
26
     with WMG] for the applicable sound recordings” [i.e. of “All Night Long”]. WMG and MRI
27
     have no federal statutory copyright interest in this musical work owned exclusively by the
28
                                                  Page 3 of 14
                                          Mo. for Order/Sanctions Compelling Defendants Mandatory Disclosures
                                          (Gen. Ord. 17-08); and Dismissal of Doc 65 w/Prejudice for Fraud
             Case 2:18-cv-03031-JAT Document 187 Filed 08/07/19 Page 4 of 14




     Beaudoin Bros.; nor does the Copyright Act § 115 scope of Plaintiff’s 9/15/09 compulsory
 1

 2   mechanical license to Rhino signed by Pam Lueneburg (see pg. 2, ¶ 4, supra, and Ex. B attached

 3   to Complaint) permit WMG/MRI to conduct secret back-room deals for MRI clients to be
 4
     granted separate “master use licenses” re “All Night Long” consituting blatant fraud. Co-
 5
     Defendants knowingly engaged in “willful” larceny theft of copyright (2009-2018), inter alia.
 6

 7
     This is relevant discoverable information pursuant to “mandatory” GO 17-08.

 8          b. Plaintiff has a legal right to “discoverable information” of known and unknown facts in
 9   this case of relevant information re MRI’s mail fraud scams of purported compulsory licenses
10
     and “master use licenses” that show a RICO “pattern of racketeering activity.” See pg. 21, ¶ 72
11
     in Complaint. MRI’s mail fraud of purported NOI compulsory licenses, includes but is not
12

13   limited to Co-Defendants Microsoft Corp., Pandora Media, Inc., Myspace Music LLC, in which

14   these MRI clients . . . “already separately entered into master use licenses” (see pg. 3, supra) re
15
     “All Night Long.” This is relevant discoverable information pursuant to “mandatory” GO 17-08.
16
            c. Plaintiff’s Complaint (pg. 24, ¶ 81) alleges Defendants fraud conspiracy, inter alia:
17
            “81. Plaintiff alleges Defendants Rhino/WMG/MRI/W.B. Colitre conspired to fraudulently
18          claim WMG as “Master Licensor” of “All Night Long” to MRI clients to cover up illegal
            digital infringing acts of this musical work since Amazon’s MP3 music piracy on 9/18/09
19          (see pg. 11, no. 47, supra, and Ex. F attached hereto). WMG has not presented a scintilla
            of burden of proof evidence that it financed, recorded, mixed, or mastered a 1st generation
20
            analog "master" sound recording of “All Night Long” performed by the Palace Guard in
21          1965 fixed on 45 singles, or that Orange Empire Prod. Inc. (Master Licensor [emphasis
            added], who produced the sound recording) transferred an instrument of conveyance signed
22          by the owner, or owner’s duly authorized agent, of ownership rights (17 U.S.C. § 204), or
            in a bona fide (notarized) written instrument to WMG. With superior knowledge of the
23          music/recording business, WMG knew § 115(a)(1)(ii) regarding a sound recording fixed
            before February 15, 1972, requires an “express license from the owner of the copyright in
24          the musical work” . . . for use of such work in a sound recording.” “Rhino would not have
            contacted ASCAP Publisher/Licensor (Plaintiff) in 2009 if an ‘express’ mechanical
25
            license was unnecessary to include Pre-1972 ‘All Night Long’ copyrighted musical work
26          in Where the Action Is! Los Angeles Nuggets 1965-1968.” See Ex. A attached to Complaint.

27
            Obviously, WMG/MRI’s claims that WMG is “Master Licensor” of “All Night Long” is

28   blatant fraud, and “willful” larceny theft of the copyright (2009-2018), inter alia.
                                              Page 4 of 14
                                       Mo. for Order/Sanctions Compelling Defendants Mandatory Disclosures
                                       (Gen. Ord. 17-08); and Dismissal of Doc 65 w/Prejudice for Fraud
              Case 2:18-cv-03031-JAT Document 187 Filed 08/07/19 Page 5 of 14




            This is relevant discoverable information pursuant to “mandatory” GO 17-08.
 1

 2          d. Plaintiff’s request to Defendants (Doc 157, pg. 2, ¶ 2) re “mandatory” GO 17-08

 3   “Disclosure of Hard-Copy Documents and ESI” (Part C, pg. 6) states, in part:
 4
            “1. Hard-Copy Documents. Hard-copy documents must be produced as they are kept in the
 5          usual course of business. 2. Electronically Stored Information (ESI). a. Duty to Confer. When
            the existence of ESI is disclosed or discovered, the parties must promptly confer and attempt
 6          to agree on matters relating to its disclosure and production, including: i. requirements and
            limits on the preservation, disclosure, and production of ESI;” . . .
 7
     Plaintiff has a legal right to “discoverable information” of known and unknown facts in this case
 8
     re MRI’s disclosure of a “HARD-COPY” “Master Use License” for “All Night Long,” This
 9

10   document must be produced, supra, which MRI clients separately entered into with MRI. This is

11   relevant discoverable information pursuant to “mandatory” GO 17-08.
12
          III. MRI CO-DEFENDANTS BAD FAITH ABUSIVE LITIGATION OF REFUSAL
13   TO PROVIDE RELEVANT DISCOVERY, OR SIGN RESPONSES TO DOC 157
14
            9. In bad faith abusive litigation, MRI Co-Defendants (by and thru counsel) have refused
15
     to provide relevant discoverable information pursuant to “mandatory” GO 17-08; nor were
16
     certified responses signed under oath by the party and by the attorney under Rule 26(g). MRI
17

18   Co-Defendants (and counsel) were fully aware responses were required (Doc 157, pg. 2 at 9-12).

19          “Responses must be signed under oath by the party, certifying that it is complete and
            correct as of the time it was made based on the party’s knowledge, information, and
20          belief formed after a reasonable inquiry, and signed under Rule 26(g) by the attorney.”
21   It is not an abuse of discretion for this District Court to rely on its inherent power to sanction
22
     MRI Co-Defendants conduct of fraud, deceit, and bad faith. Haeger v. Goodyear Rubber Tire
23
     D.C. No. 2:05-cv-02046-ROS, No. 13-16862 (9th Cir. Crt. Opinion for Publication). Plaintiff’s 14
24

25   pg. opposition (Doc 120) to MRI Co-Defendants MTD (Doc 65), clearly and convincingly

26   discusses such frautulent misconduct. Indeed, Plaintiff’s (Doc 120) Table of Contents (pgs. 7-9)
27
     shows six (6) examples of “fraud on the court” in MRI Co-Defendants MTD (Doc 65).
28
                                               Page 5 of 14
                                        Mo. for Order/Sanctions Compelling Defendants Mandatory Disclosures
                                        (Gen. Ord. 17-08); and Dismissal of Doc 65 w/Prejudice for Fraud
             Case 2:18-cv-03031-JAT Document 187 Filed 08/07/19 Page 6 of 14




            IV. SECOND REQUEST FOR MIDP (GENERAL ORDER 17-08) RE DOC 166
 1

 2          10. On 6/24/19, pursuant to “Mandatory Initial Discovery Pilot Project” (“MIDP”) Gen.

 3   Order 17-08 – Parts B(1)(3), Plaintiff informed MRI (Doc.166, pg. 1), in part:
 4
            . . . “that all NOIs were non-compliant with the CopyrightAct (see pgs. 21,22, ¶ 73 in
 5          Complaint), facially defective, invalid; that exclusive derivative digital reproduction rights
            of the copyright of “All Night Long” were being infringed upon; that unlawful digital
 6          copyright infringing acts, illegal piracy, exploitation of “All Night Long” via reproduction,
            distribution, and sales on the Internet, or otherwise, must immediately cease; and that
 7          WMG had fraudulently represented to third parties it was “master licensor” of “All Night
            Long,” and unlawfully granted third parties “master recording rights” to “permit” the
 8          distribution of Pre-1972 “All Night Long.”
 9   Plaintiff also requested MRI state the names, etc., supra, of all persons likely to have discover-
10
     able information re ¶ 73 in Complaint pursuant to GO 17-08 – Part B(1). Plaintiff has a legal
11
     right to relevant “discoverable information” of known and unknown facts in this case.
12
            11. Yet, in a 6/28/19 response, MRI Co-Defendants have refused to comply with Court-
13

14   ordered “mandatory initial discovery responses before initiating any further discovery in this

15   case” (GO-17-08 -- Part A(2), pg. 2). In bad faith, MRI Co-Defendants say it is “premature,”
16
     and that they have not filed their “responsive pleading.” Duhaime's Law Dictionary defines “bad
17
     faith” as; “Intent to deceive. A person who intentionally tries to deceive or mislead another in
18

19   order to gain some advantage.” MRI Co-Defendants have intentionally hampered the

20   presentation of Plaintiff’s discovery to this Court to “gain some advantage.” Plaintiff believes
21   MRI Co-Defendants hope this “willful” criminal copyright infringement case, inter alia, of “All
22
     Night Long” will be dismissed without any relevant “discoverable information” of known and
23
     unknown facts in this case obtained. However, “EQUITY” will not permit MRI Co-Defendants
24

25   to have an ‘advantage by fraud’ or by ‘resorting to the Statute of Limitations.’”

26          "Where one has obtained an advantage by fraud, equity will not permit him to
            hold it by resorting to the Statute of Limitations.” Clark v. Gilmore, 149 App.
27          Div. 445 (N.Y. App. Div. 1912) Supreme Crt., N.Y. (1st. Dept.)

28
                                                Page 6 of 14
                                         Mo. for Order/Sanctions Compelling Defendants Mandatory Disclosures
                                         (Gen. Ord. 17-08); and Dismissal of Doc 65 w/Prejudice for Fraud
             Case 2:18-cv-03031-JAT Document 187 Filed 08/07/19 Page 7 of 14




           12. Pursuant to “Mandatory Initial Discovery Pilot Project” -- Part (B)(1), pg. 5, Plaintiff
 1

 2   requested that Defendants list the following “relevant” documents, etc., (Doc.166, pgs. 2 and 3):

 3          “3. List the documents, electronically stored information (“ESI”), tangible things . . . or
            other property known by you to exist, whether or not in your possesion, custody or control,
 4          that you believe may be relevant to any party’s claims” . . .
 5
            A. List Plaintiff’s full title document sent electronically on 10/18/13 to MRI (and its clients)
 6          WMG, APPLE INC./iTUNES, RDIO, INC., AMAZON.COM, MICROSOFT CORP., MY
            SPACE MUSIC, L.L.C., SLACKER, INC., and BRILLIANT DIGITAL ENT., INC. (D/B/A
 7          ALTNET AND KAZAA) (see Ex. P attached in Complaint showing email headlined “Cease
            and Desist Demand Letter Pursuant to 17 USC and 37 CFR”);
 8
            B. List all MRI clients’ (including those named in Plaintiff’s 10/18/13 cease and desist demand
 9          letter), who received fraudulent invalid information in MRI (NOI) compulsory licenses that
            identify Donald Bank Beaudoin, and John J. Beaudoin (John J. Beaudoin’s son) as authors,
10
            and Zagorsky-Beaudoin as copyright owner of “All Night Long” instead of ASCAP Publisher
11          /Licensor in “willful” violation of 17 USC § 115(c)(1) – so no statutory royalties would have to
            be paid;
12
            C. List the Beaudoin Bros.’ true valid copyright owners’ registered names of public record of
13          “All Night Long,” which MRI with superior knowledge of the licensing business knew, or
            should have known (see Ex. C attached to Complaint);
14
            D. List all MRI clients (including addresses/phone numbers/emails), to whom MRI unlawfully
15
            issued compulsory licenses granting them permission to include “interactive streams” and lim-
16          ited downloads” of “All Night Long” “willfully” violating § 115 scope of a compulsory license
            to make phonorecords or digital phonorecord deliveries;
17
            E. List all MRI clients (including addresses/phone numbers/emails), to whom MRI unlawfully
18          issued facially defective and invalid compulsory licenses that were noncompliant with copyright
            regulations 37 CFR §201.18 (v), by failing to include: (i) the kind of phonorecords to be made,
19          e.g., single disc, longplaying disc, cassette, cartridge, reeltoreel (or combination of same); (ii)
            the name of the principal recording artist/group performing “All Night Long” (The Palace
20
            Guard); and (iii) the catalog number or numbers, and label name or names, used or expected
21          to be used on phonorecords already made (if any) or expected to be made under the compulsory
            license;
22
            F. List MRI client, PANDORA MEDIA, INC.’s address/phone number/emails re the compul-
23          sory license MRI sent in 2017, in “willful” violation of Plaintiff’s 10/18/13 cease and desist
            demand letter, supra, constituting repeated criminal infringements of “All Night Long” with
24          no digital statutory royalties ever paid for use of this song embedded in Rhino/Warner’s Where
            the Action Is! Los Angeles Nuggets 1965-1968 CDs, also constituting illegal music piracy (see
25
            Ex. N attached to Complaint; and which Plaintiff also alleges constitutes MRI NOI compulsory
26          license mail fraud, inter alia. NOTE: The information requested hereinabove is reasonably acces-
            sible to Defendants.
27
            This is relevant discoverable information pursuant to “mandatory” GO 17-08.
28
                                                Page 7 of 14
                                         Mo. for Order/Sanctions Compelling Defendants Mandatory Disclosures
                                         (Gen. Ord. 17-08); and Dismissal of Doc 65 w/Prejudice for Fraud
              Case 2:18-cv-03031-JAT Document 187 Filed 08/07/19 Page 8 of 14




            13. Pursuant to “Disclosure of Hard-Copy Documents (GO 17-08 (C)(1)), Plaintiff
 1

 2   requested that Defendants produce a “hard-copy” cease and desist letter Plaintiff sent electronic-

 3   ally on 10/18/13; and MRI’s “hard-copy” 2017 compulsory license to PANDORA (see Ex. N in
 4
     Complaint). This is relevant discoverable information pursuant to “mandatory” GO 17-08.
 5
         V. DEFENDANTS BAD FAITH ABUSIVE LITIGATION OF BY REFUSING TO
 6
     PROVIDE RELEVANT DISCOVERY, OR SIGN RESPONSES TO DOC 166
 7
            14. In bad faith abusive litigation, once again, Defendants (by and thru counsel) have
 8
     refused to provide relevant discoverable information pursuant to “mandatory” GO 17-08, or sign
 9
     certified responses under oath by the party and by the attorney under Rule 26(g). Defendants
10

11   were fully aware such certified responses were required (Doc 166, pg. 3, at 15-17).

12          “Responses must be signed under oath by the party, certifying that it is complete and correct as
            of the time it was made based on the party’s knowledge, information, and belief formed after a
13          reasonable inquiry, and signed under Rule 26(g) by the attorney.”
14   It is not an abuse of discretion for this District Court to rely on its inherent power to sanction
15
     MRI Defendants conduct of fraud, deceit, and bad faith. Haeger, supra.
16
            VI. COURT DECISIONS RE FEDERAL INHERENT POWERS, ETC.
17

18
            15. “The inherent powers of federal courts are those that ‘are necessary to the exercise of

19   all others.’” Primus Automotive Fin. Servs., Inc. v. Batarse, 115 F.3d 644, 648 (9th Cir.1997).
20   Roadway Express, Inc. v. Piper, 447 U.S. 752, 764, 100 S.Ct. 2455, 2463, 65 L.Ed.2d 488 (1980)
21
     (quoting United States v. Hudson, 7 Cranch 32, 34, 3 L.Ed. 259 (1812)). “Fraud on the court,”
22
     upon which dismissal of action can be based, occurs where it can be demonstrated, clearly and
23

24   convincingly, that party has sentiently set in motion some unconscionable scheme calculated to

25   interfere with judicial system's ability impartially to adjudicate matter by improperly influencing
26
     trier or unfairly hampering presentation of opposing party's claim or defense.” Aoude v. Mobil
27
     Oil Corp., U.S. Crt. App. 892 F.2d 1115 (1st Cir. 1989).
28
                                                 Page 8 of 14
                                         Mo. for Order/Sanctions Compelling Defendants Mandatory Disclosures
                                         (Gen. Ord. 17-08); and Dismissal of Doc 65 w/Prejudice for Fraud
             Case 2:18-cv-03031-JAT Document 187 Filed 08/07/19 Page 9 of 14




            a. Rule 16 “recognizes the inherent power of the district court to enforce its pretrial orders
 1

 2   through sanctions, Fed. R. Civ. P. 16(f), and the discretion of the district judge to apply an

 3   appropriate level of supervision as dictated by the issues raised by each individual case.” In re
 4
     Arizona, 528 F.3d 652, 657 (9th Cir. 2009) (citing e.g., Fed. R. Civ. P. 16(c)(2)), cert. denied,
 5
     ––– U.S. ––––, 129 S. Ct. 2852, 174 L. Ed.2d 551 (2009); cited in Holak v. K-Mart, case no.
 6

 7
     1:12-cv-00304-AWI-MJS (E.D. Cal. Sep. 30, 2014). Federal courts have inherent power to also

 8   assess attorney’s fees when the opposing party has acted in bad faith, including bad faith in the
 9   conduct of the litigation (Roadway Express, pg. 8, ¶ 15, supra).
10
            b. Fraud . . . "harms the integrity of the judicial process:” Alexander v. K Robertson, 882
11
     F. 2D 421 (9th Cir. Crt. App. 1989). “This matter does not concern only private parties. There are
12

13   issues of great moment to the public in a patent suit.” Hazel-Atlas Glass Co. v. Hartford-Empire

14   Co. 322 U.S. 238 (1944). (Plaintiff’s private party case involves a copyright suit “of great
15
     moment to the public”). “[T]ampering with the administration of justice in the manner indis-
16
     putedly shown here involves far more than an injury to a single litigant [like this litigant re “All
17
     Night Long”]. It is a wrong against the institutions set up to protect and safeguard the public,
18

19   institutions in which fraud cannot complacently be tolerated consistently with the good order of

20   society. Surely it cannot be that preservation of the integrity of the judicial process must always
21
     wait upon the diligence of litigants. The public welfare [emphasis added] demands that the
22
     agencies of public justice be not so impotent that they must always be mute and helpless victims
23

24
     of deception and fraud.” Hazel-Atlas, supra.

25          16. Plaintiff’s 14 pg. opposition (Doc 120) to Defendants MTD (Doc 65), clearly and
26   convincingly, shows MRI Co-Defendants’ multiple acts of fraud in this “proceeding” applicable
27
     to Rule 60(b)(3). Counsel for MRI Co-Defendants, also knew that no State Court has jurisdiction
28
                                              Page 9 of 14
                                       Mo. for Order/Sanctions Compelling Defendants Mandatory Disclosures
                                       (Gen. Ord. 17-08); and Dismissal of Doc 65 w/Prejudice for Fraud
             Case 2:18-cv-03031-JAT Document 187 Filed 08/07/19 Page 10 of 14




     of an Act of Congress related to copyrights. Yet, MRI Co-Defendants filed a MTD (Doc 65)
 1

 2   based on lack of jurisdiction, or in the alternative a motion for more definite statement without

 3   any merit – for no reason except to harass and hamper Plaintiff’s presentation of a claim (see
 4
     Aoude, supra) re multiple “willful” criminal copyright infringing acts of “All Night Long” (2009
 5
     – 2018), inter alia. Plaintiff’s opposition (Doc 120) to MTD is titled:
 6
            OPPOSITION TO CO-DEFENDANT, MRI INC.’S, ET AL., MOTION TO DISMISS;
 7
            AND BY THIS COURT’S INHERENT POWER ORDER § 502(A)(B) INJUNCTIVE
 8          RELIEF, SANCTIONS FOR BAD FAITH ABUSIVE LITIGATION, FRAUD UPON
            THE COURT VITIATING ENTIRE PROCEEDING; AND DETER “GAMESMANSHIP”
 9
            BY COURT ORDER RE UNNECESSARY MOTION RULE 12(e) IN VIOLATION OF
10          RULE 11(b) – NOT TO HARASS; AND REFER COUNSEL TO STATE BAR FOR
            “WILLFUL” VIOLATION OF ABA RULE 4.1 CAUSE FOR DISBARMENT OR
11          SUSPENSION.
12
            17. Public welfare “demands that the agencies of public justice [i.e., this Federal Court] be
13
     not so impotent that they must always [emphasis added] be mute and helpless victims of
14
     deception and fraud.” Hazel-Atlas, supra. Actually, Plaintiff (ASCAP Publisher/Licensor) of “All
15

16   Night Long” has also been a victim of Co-Defendants fraud (2009 – 2018) re this song embedded

17   in Rhino/Warner’s Where the Action Is! Los Angeles Nuggets 1965-1968 CDs.
18
            18. Besides case law, there is no reason why this Court cannot use its inherent federal
19
     power in a Court Order dismissing Defendants MTD (Doc 65) with prejudice for fraud in a
20

21
     “proceeding” (Rule 60(b)(3)). Plaintiff’s 14 pg. opposition (Doc 120) to MTD (Doc 65) shows

22   clear and convincing evidence of MRI Defendants MTD tainted by fraud, which Such “cannot
23   complacently be tolerated consistently with the good order of society.” Hazel-Atlas, supra.
24
            VII. TRIAL COURTS HAVE INHERENT AUTHORITY TO DISMISS ACTIONS
25
            19. Trial courts also have inherent authority to dismiss an action when a party has
26

27   perpetrated a fraud on the court, or refuses to comply with court orders. Kornblum v. Schneider,

28   609 So. 2D 138, 139 (Fla. 4th DCA 1992).
                                              Page 10 of 14
                                       Mo. for Order/Sanctions Compelling Defendants Mandatory Disclosures
                                       (Gen. Ord. 17-08); and Dismissal of Doc 65 w/Prejudice for Fraud
             Case 2:18-cv-03031-JAT Document 187 Filed 08/07/19 Page 11 of 14




            20. The following cases show that the use of dismissal with prejudice and default as a
 1

 2   sanction has definitely increased. Destafano v. State Farm Mutual Automobile Insurance Co., 28

 3   Fla. L. Weekly D1077 (Fla. 1st D.C.A. April 28, 2003); Long v. Swofford, 805 So. 2d 882 (Fla.
 4
     3d D.C.A. 2003); Hogan v. Dollar Rent A Car Systems, Inc., 783 So. 2d 1211 (Fla. 4th D.C.A.
 5
     2001) (trial court’s dismissal of a personal injury action because of fraudulent medical history in
 6

 7
     which the court said: “We find no abuse of discretion in the trial court's dismissal of the case,

 8   since the fraud permeated the entire proceeding”; Morgan v. Campbell, 816 So. 2d 251 (Fla. 2d
 9   D.C.A. 2002) (dismissal with prejudice as a sanction for attempt to perpetrate a fraud on the
10
     court); Cabrerizo v.Fortune Intn’l Realty, 760 So. 2d 228 (Fla. 3d D.C.A. 2000) (“a party who
11
     has been guilty of fraud or misconduct . . . in the defense of a civil proceeding should not be
12

13   permitted to continue to employ the very institution it has subverted to achieve [their] ends,"

14   citing Hanono v. Murphy, 723 So. 2d 892, 895 (Fla. 3d DCA 1998)); Cox v. Burke, 706 So. 2d
15
     43, 47 (Fla. 5th DCA 1998) ("[w]here a party lies about matters pertinent to his own claim, or a
16
     portion of it, and perpetrates a fraud that permeates the entire proceeding, dismissal of the whole
17
     case is proper."); Desimone v. Old Dominion Ins. Co., 740 So. 2d 1233 (Fla. 4th D.C.A. 1999)
18

19   (Appellant made “numerous” repeated misstatements of fact to intentionally thwart defendants

20   from conducting discovery; such conduct was “a perpetration of fraud upon the court”; and there
21
     was no abuse of discretion in the trial court's dismissal of the case with prejudice; Babe Elias
22
     Builders, Inc. v. Pernick, 765 So. 2d 119 (Fla. 3d D.C.A. 2000) “[W]here a party perpetrates
23

24
     fraud on the court which permeates the entire proceedings, dismissal of the entire case is proper”

25   citing Desimone, supra; Rosenthal v. Rodriguez, 750 So. 2d 703 (Fla. 3d D.C.A. 2000) (“Courts
26   throughout this state have repeatedly held ‘that a party who has been guilty of fraud or mis-
27
     conduct in the prosecution or defense of a civil proceeding should not be permitted to continue to
28
                                              Page 11 of 14
                                       Mo. for Order/Sanctions Compelling Defendants Mandatory Disclosures
                                       (Gen. Ord. 17-08); and Dismissal of Doc 65 w/Prejudice for Fraud
             Case 2:18-cv-03031-JAT Document 187 Filed 08/07/19 Page 12 of 14




     employ the very institution it has subverted to achieve her ends'" (citing Metropolitan Dade
 1

 2   County v. Martinsen, 736 So. 2D 794, 795 (Fla. 3d DCA 1999) (quoting Hanono, supra;

 3   Metropolitan, supra,“It is well-settled law ‘that a party who has been guilty of fraud or
 4
     misconduct in the prosecution or defense of a civil proceeding should not be permitted to
 5
     continue to employ the very institution it has subverted to achieve her ends’” (citing Hanono,
 6

 7
     supra. As discussed hereinabove, trial courts have become very willing to use the ultimate

 8   sanction of dismissal with prejudice against litigants who play fast and loose with the truth.
 9          21. If trial courts have inherent authority to dismiss an action when a party has perpetrated
10
     a fraud on the court, or refuses to comply with court orders, this District Court with inherent
11
     power can dismiss MRI Co-Defendants MTD (Doc 65) for perpetrating a fraud on the court
12

13   discussed in Plaintiff’s opposition (Doc 120). If Kornblum, supra, was dismissed for refusing to

14   comply with court orders, this District Court has inherent power to sanction MRI Co-Defendants
15
     June 28, 2010 response to Plaintiff’s Request for Disclosure Documents”-- for failure to comply
16
     with Court-Ordered “Mandatory Initial Discovery Project” (Gen. Ord. 17-08) requiring
17
     responses be signed under oath.
18

19          22. If a trial court in Hogan v. Dollar Rent A Car, supra, found “no abuse of discretion” in

20   dismissing Plaintiff’s case for “fraud,” this District Court can also find “no abuse of discretion”
21
     in dismissing MRI Co-Defendants MTD (Doc 65) with prejudice for “fraud” that has “permeated
22
     the entire proceeding” applicable to Rule 60(b)(3). See also, Haeger v. Goodyear, supra, in
23

24
     which the 9th Cir. opinion determined it was not abuse of discretion for the district court to rely

25   on its inherent power to sanction Goodyear’s misconduct. Goodyear is relevant to MRI Co-
26   Defendants misconduct of fraud, deceit, and bad faith in their MTD (Doc 65) that has also “per-
27
     meated the entirety of the case.” Plaintiff’s opposition (Doc 120) shows multiple acts of fraud.
28
                                              Page 12 of 14
                                       Mo. for Order/Sanctions Compelling Defendants Mandatory Disclosures
                                       (Gen. Ord. 17-08); and Dismissal of Doc 65 w/Prejudice for Fraud
             Case 2:18-cv-03031-JAT Document 187 Filed 08/07/19 Page 13 of 14




            23. In Haeger, the court also cited Chambers, infra, and Primus, supra, in part:
 1

 2          “We have found bad faith in a variety of conduct stemming from “a full range of litigation
            abuses.” Chambers, 501 U.S. at 47. For example “[a] party ‘demonstrates bad faith by
 3          delaying or disrupting the litigation. . . .’ Primus Auto. Fin. Servs., Inc. v. Batarse, 115
            F.3d 644, 648 (9th Cir.1997).
 4
            “Actions constituting a fraud upon the court or actions that cause ‘the very temple
 5          of justice [to be] defiled’ are also sufficient to support a bad faith finding.”
            Chambers, 501 U.S. at 46.
 6
     Similarly, MRI Co-Defendants have demonstrated “bad faith” in delaying or disrupting litigation
 7
     by refusing to respond to Plaintiff’s “mandatory” GO 17-08 discovery or disclosures; and by
 8
     defiling “the very temple of justice” with “fraud upon the court” in MTD (Doc 65), which
 9
     Plaintiff has strongly opposed (Doc 120).
10                                              CONCLUSION
11
           FOR THE FOREGOING REASONS, Plaintiff respectfully requests this Court Order, by
12
     its inherent power, in whole or in part, that Defendants, Music Reports, Inc., W.B. Colitre, and
13

14   Brian Oppenheimer (MRI Co-Defendants), produce all Court-ordered “mandatory” GO 17-08

15   disclosures or discovery on or before_____________ served by Plaintiff (Docs 157 & 166); and
16
     that MRI Co-Defendants (and attorneys) pay monetary sanctions for responses not signed under
17
     oath by attorneys of record under Rule 26(g), for bad faith abusive litigation, and for fraud on the
18
     court vitiating entire Motion to Dismiss (Doc 65); and that all monetary sanctions against MRI
19

20   Co-Defendants be applied towards this Court’s waived court costs/fees for Plaintiff, Pro Se; and

21   that Defendants MTD (Doc 65) be dismissed with prejudice on grounds of fraud in a “proceed-
22
     ing” (Fed. R. Civ. P. Rule 60(b)(3)) “(whether previously called intrinsic or extrinsic),
23
     misrepresentation, or misconduct by an opposing party;”
24

25
                                        RULE 37 CERTIFICATION

26         I hereby certify that on 7/28/19, I sent a DUTY TO CONFER ELECTRONIC/ LETTER
27   COMMUNICATION (Gmail) to Defendants counsel, Kenneth D. Freundlich and Scott
28
                                                Page 13 of 14
                                        Mo. for Order/Sanctions Compelling Defendants Mandatory Disclosures
                                        (Gen. Ord. 17-08); and Dismissal of Doc 65 w/Prejudice for Fraud
             Case 2:18-cv-03031-JAT Document 187 Filed 08/07/19 Page 14 of 14




     Zwillinger. My Gmail states: . . . “Plaintiff avers that Co-Defendants have knowingly harmed
 1

 2   the judicial process by ISRC fraud, e.g. – a cornerstone of “willful” criminal copyright infringe-

 3   ments of “All Night Long” (2009-2018). Thus, objections to Plaintiff’s request for Disclosure of
 4
     Documents (Docs 157 & 166) have no merit, whatsoever.” See Ex. A attached hereto.
 5
            I also hereby certify that on 7/30/19, in an effort to obtain “mandatory” discovery from
 6

 7
     Defendants without court action, in “good faith” I conferred telephonically with counsel,

 8   Kenneth D. Freundlich, pursuant to General Order 17-08(C)(2)(a) – “Duty to Confer.” Although I
 9   attempted to discuss Defendants fraud, Atty. Freundlich denied and brushed it off. Instead, he
10
     said, basically, verbatim: “I stand by my objections.” His denials of Defendants misconduct of
11
     fraud, inter alia, made it impossible for a resolution of this case before filing this Motion to
12

13   Compel and sanctions, etc.

14   Dated: August 7, 2019.                                                 Respectfully submitted,
15                                                                         /s/Larissa Zagorsky-Beaudoin
                                                                           Larissa Zagorsky-Beaudoin
16
                                          CERTIFICATE OF SERVICE
17
             The undersigned hereby certifies that on August 7, 2019, the attached document was electronically
18   transmitted to the Clerk of the Court using the CM/ECF System, who will send notification of such filing
     and transmittal of a Notice of Electronic Filing to all CM/ECF registrants, and to Defendants counsel
19   listed below:
20   Kenneth D. Freundlich (Cal. Bar #119806)
     Admitted pro hac vice
21
     FREUNDLICH LAW
22   16133 Ventura Blvd. Ste. 645
     Encino, California 91436
23   Telephone: (818) 377-3790
     E-mail: ken@freundlichlaw.com
24   Scott Zwillinger
     GOLDMAN & ZWILLINGER PLLC
25
     17851 North 85th Street, Suite 175
26   Scottsdale, Arizona 85255
     Main: (480) 626-8483
27   szwillinger@gzlawoffice.com

28   /s/ Larissa Zagorsky-Beaudoin
                                                Page 14 of 14
                                        Mo. for Order/Sanctions Compelling Defendants Mandatory Disclosures
                                        (Gen. Ord. 17-08); and Dismissal of Doc 65 w/Prejudice for Fraud
